Citation Nr: 1513981	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  12-31 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for posttraumatic stress disorder (PTSD) with depression.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD with depression.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from April 1968 to April 1972 and reports subsequent Reserve service.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  As the record reflects diagnoses of psychiatric disorders in addition to PTSD the Board has expanded the service connection issue as reflected on the cover page.

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a March 2009 rating decision, the RO denied the claim of service connection for PTSD with depression.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.  

2.  Evidence received since the March 2009 rating decision relates to the basis for the prior denial of service connection for PTSD with depression.  


CONCLUSIONS OF LAW

1.  The March 2009 rating decision that denied the claim of service connection for PTSD with depression is final.  38 C.F.R. §§ 3.156, 20.302, 20.1103 (2009).

2.  Evidence received since the March 2009 decision is new and material and the claim for service connection for PTSD with depression is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO denied the Veteran's claim of service connection for PTSD with depression in March 2009.  The basis of the RO's decision was that there was no evidence of a diagnosis of or treatment for any mental health condition in the service treatment records, an in-service stressor could not be confirmed, and because there was insufficient evidence to confirm a link between the current symptoms and an in-service stressor.  The Veteran was provided notice of this decision and his appellate rights, but he did not appeal the decision nor did he submit new and material evidence within one year of the decision.  Therefore, the decision is final.  See 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2009).

The evidence received since the March 2009 rating decision includes evidence that is both new and material to the claim.  See 38 C.F.R. § 3.156.  Specifically, the Veteran underwent a VA examination in July 2011 and reported that he had two "funeral details" when he was involved in the burial of combat zone veterans.  He further reported that as he became more involved in the detail he began to have difficulty sleeping.  The examiner rendered a diagnosis of PTSD and opined that the PTSD was related to his funeral detail in service.  This new evidence addresses a reason for the previous denial.  The credibility of this evidence is presumed for purposes of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the claim is reopened and will be considered on the merits.  


ORDER

The application to reopen the claim of service connection for PTSD with depression is granted, and to that extent only, the claim is granted.  


REMAND

The Board finds that a remand is necessary to secure outstanding records.  

First, there may be potentially relevant service personnel records from the Veteran's period of active service that are outstanding.  Specifically, the Veteran's performance reports from August 1968 to February 1971 are of record; however, there are no reports from February 1971 through when the Veteran separated from service in April 1972.  

Second, after separation from active duty, the Veteran reports that he served in the Air Force Reserve and then the Army Reserve.  The service personnel and service treatment records from the Veteran's Reserve service should also be obtained and associated with the claims file.  

Third, at the July 2011 VA examination, the Veteran indicated that he is in receipt of Social Security Administration (SSA) disability benefits associated with his mental health problems.  However, the claims file does not contain a copy of the decision to grant benefits or the records upon which that decision was based.  Therefore, the AOJ should attempt to obtain the Veteran's SSA records.  38 U.S.C.A. § 5107(a).

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate locations (e.g., National Personnel Records Center (NPRC), the Army Reserve Personnel Center, the Records Management Center (RMC), the Veteran's Reserve units) to request the Veteran's complete service personnel and treatment records, including records from his service in the Air Force Reserve and Army Reserve.

2.  Obtain a copy of any decision to grant or deny SSA disability benefits to the Veteran, to include the decision that awarded SSA benefits associated with his mental health problems, and the records upon which that decision was based and associate them with the claims file.  

3.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  The AOJ should consider whether an examination or medical opinion is necessary to determine whether an acquired psychiatric disorder other than PTSD is related to service.

4.  The case should then be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathan Kroes 
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


